Case 3:20-cv-04684-BRM-LHG Document 9-2 Filed 07/13/20 Page 1 of 23 PageID: 95




                            Exhibit 2
Case 3:20-cv-04684-BRM-LHG  Document
     Case 3:18-cv-00171-PDW-ARS      9-2 Filed
                                 Document 56 07/13/20    Page Page
                                               Filed 12/05/19 2 of 23
                                                                    1 PageID:
                                                                      of 22   96




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTH DAKOTA


Roderick Grant,                               )
                                              )
              Plaintiff,                      )      Case No. 3:18-cv-171
                                              )
       vs.                                    ) REPORT AND RECOMMENDATION
                                              )
Tech Mahindra (Americas), Inc.,               )
                                              )
              Defendant.                      )


       In this putative class action, plaintiff Roderick Grant alleges his former employer,

defendant Tech Mahindra (Americas), Inc. (TMA), engaged in a nationwide pattern or

practice of discrimination based on race and national origin. TMA moves to compel

arbitration, asserting Grant’s employment agreement mandates arbitration of Grant’s

individual claims and the arbitration clause of the employment agreement excludes

class claims. (Doc. 40).1 Grant opposes the motion.

       Additionally, Grant moves for leave to amend the complaint to add another

named plaintiff. (Doc. 52). TMA argues the proposed amendment would be futile

because (1) TMA is not subject to the personal jurisdiction of this court as to the

proposed additional plaintiff, (2) claims of the proposed additional plaintiff are

dissimilar to Grant’s claims such that joinder is not appropriate, and (3) a decision in

TMA’s favor on the motion to compel arbitration would render the motion to amend

moot. (Doc. 53).




       1
        Earlier, TMA moved to dismiss some of Grant’s claims under Federal Rule of
Civil Procedure 12, (Doc. 19), but withdrew that motion the same day it filed the motion
to compel arbitration, (Doc. 39).
Case 3:20-cv-04684-BRM-LHG  Document
     Case 3:18-cv-00171-PDW-ARS      9-2 Filed
                                 Document 56 07/13/20    Page Page
                                               Filed 12/05/19 3 of 23
                                                                    2 PageID:
                                                                      of 22   97




                           Summary of Recommendation

       The arbitration clause of Grant’s employment agreement mandates arbitration of

his individual discrimination claims against TMA but excludes arbitration of class-wide

discrimination claims. The case should be stayed while arbitration of the individual

claims proceeds, and the class-wide claims should be dismissed. If the district judge

follows that recommendation, Grant’s motion to amend the complaint should be denied.

                                      Background

       TMA is headquartered in Plano, Texas, and provides computer consulting and

programming services to clients in the United States. (Doc. 20, p. 9; Doc. 40-4, p. 2). In

the United States, TMA has 32 offices in 20 states and approximately 5,100 employees.

(Doc. 53-1, pp. 2-3; Doc. 1, p. 4). TMA is a subsidiary of Tech Mahindra, Ltd., which is

headquartered in Pune, India.

       Grant contends TMA used various employment practices to favor employees of

South Asian and Indian origin over employees of other national origins. The complaint

alleges 90% or more of TMA’s employees in the United States are of South Asian or

Indian origin, which is significantly disproportional to the percentage of persons of

South Asian and Indian origin in the relevant labor market. (Doc. 1, p. 6).

       Grant worked as a Senior Technical Associate (sometimes referenced as Systems

Analyst) at TMA’s Fargo, North Dakota location from August 2012 through June 2015.

Grant alleges at the time his employment with TMA ended, only approximately three of

one hundred employees at the Fargo location were not of South Asian or Indian origin.

Id. at 7. TMA terminated Grant’s employment with fifteen days notice and asserts the

termination was based on “financial reasons.” (Doc. 1, pp. 8-9; Doc. 53, p. 8).

                                            2
Case 3:20-cv-04684-BRM-LHG  Document
     Case 3:18-cv-00171-PDW-ARS      9-2 Filed
                                 Document 56 07/13/20    Page Page
                                               Filed 12/05/19 4 of 23
                                                                    3 PageID:
                                                                      of 22   98




       Grant seeks to pursue a class action alleging (1) disparate treatment on the basis

of race under 42 U.S.C. § 1981; (2) disparate treatment on the basis of race and national

origin under Title VII, 42 U.S.C. § 2000e; and (3) disparate impact on the basis of race

and national origin under Title VII. (Doc. 1, pp. 12-14).

       TMA moves to compel arbitration of Grant’s claims, on an individual basis,

pursuant to a clause in his July 10, 2012 Employment Agreement (the Agreement):

       Any controversy or dispute relating to this Agreement or the obligations
       arising there under shall be resolved by arbitration by one arbitrator under
       the rules of the American Arbitration Association to be held in the City of
       New York, New York. However, a party may have recourse to the courts for
       equitable relief[.]

(Doc. 40-3, p. 8).

                                  Law and Discussion

       The Federal Arbitration Act (FAA) governs motions to compel arbitration, though

the FAA does not mandate arbitration of any claim. Rather, arbitration is wholly a

matter of the parties’ consent, and the FAA addresses enforcement of parties’

agreements to arbitrate. Lamps Plus, Inc., v. Varela, 139 S. Ct. 1407, 1415 (2019).

       Under the FAA, if a suit is filed in a federal court “[u]pon any issue referable to

arbitration under an agreement in writing for such arbitration,” the federal case is to be

stayed “until such arbitration has been had in accordance with the terms of the

agreement.” 9 U.S.C. § 3. Whether the parties have agreed to submit a particular dispute

to arbitration is an issue for judicial determination, unless the parties clearly agree

otherwise. Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002). The Eighth

Circuit has stated arbitration should not be denied unless it may be said with positive

assurance that the arbitration clause is not susceptible of an interpretation that covers

                                              3
Case 3:20-cv-04684-BRM-LHG  Document
     Case 3:18-cv-00171-PDW-ARS      9-2 Filed
                                 Document 56 07/13/20    Page Page
                                               Filed 12/05/19 5 of 23
                                                                    4 PageID:
                                                                      of 22   99




the dispute. ING Fin. Partners v. Johansen, 446 F.3d 777, 779 (8th Cir. 2006). In light of

the liberal federal policy favoring arbitration agreements, a district court is to interpret a

broad arbitration clause to “send a claim to arbitration . . . as long as the underlying

factual allegations simply touch matters covered by the arbitration provision.” Unison

Co. v. Juhl Energy Dev., Inc., 789 F.3d 816, 818 (8th Cir. 2015) (quoting 3M Co. v.

Amtex Sec., Inc., 542 F.3d 1193, 1199 (8th Cir. 2008)).

       In support of its motion, TMA argues (1) the broad arbitration clause of the

Agreement covers Grant’s discrimination claims and (2) the arbitration clause does not

cover claims of the putative class. (Doc. 40-1). Grant contends TMA’s motion should be

denied because (1) the Agreement has expired; (2) some of his claims for relief are

equitable in nature and so are exempt from arbitration; (3) his statutory employment

discrimination claims do not relate to the Agreement or obligations arising thereunder

and so are not within the scope of the arbitration clause; (4) because the arbitration

clause incorporates rules of the American Arbitration Association (AAA) and those rules

permit arbitration of class claims, the Agreement should be interpreted to permit

arbitration of class claims; and (5) if the Agreement were interpreted to exclude class-

wide arbitration, it would provide immunity from pattern or practice discrimination

claims and would thus be an unenforceable waiver of federal anti-discrimination rights.

(Doc. 47).

       Both parties submitted materials outside the pleadings, leading to a question of

the standard the court is to apply in deciding a motion to compel arbitration. When both

parties submitted materials beyond the pleadings in support of and resistance to a

motion to compel arbitration, the Eighth Circuit held the standards of Federal Rule of

                                              4
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 6Page
                                               Filed 12/05/19   of 235PageID:
                                                                      of 22 100



 Civil Procedure 56 apply, pursuant to Rule 12(d). City of Benkelman, Neb. v. Baseline

 Eng’g Corp., 867 F.3d 875, 881 (8th Cir. 2017). Therefore, the question here is whether

 there are genuine issues of material fact and whether TMA is entitled to judgment as a

 matter of law compelling arbitration. Morgan v. Sundance, Inc., No.

 4:18-cv-316-JAJ-HCA, 2019 WL 5089205, at *3 (N.D. Iowa June 28, 2019).

 1.     Expiration of the Agreement

        The Agreement states its term commenced “from your date of joining, which shall

 be on or before August 01, 2012 and is effective till July 30, 2017, unless terminated

 earlier by either party as mentioned herein.” (Doc. 40-3, p. 2). As to earlier termination,

 the Agreement gave both parties the right to terminate without cause on fifteen days

 written notice and further described reasons TMA might terminate the Agreement for

 cause. Id. at 2-3.

        Grant contends the Agreement expired either when his employment with TMA

 ended or on July 30, 2017, and since the Agreement has expired, no part of it—including

 the arbitration clause—is enforceable. In support of his position, Grant cites Litton

 Financial Printing Division, a Division of Litton Business Systems, Inc., v. National

 Labor Relations Board, which declined to apply a presumption of arbitrability to an

 expired collective-bargaining agreement because doing so “would make limitless the

 contractual obligation to arbitrate.” 501 U.S. 190, 209 (1991). Grant also cites Nissan

 North American, Inc., v. Jim M’Lady Oldsmobile, Inc., which involved an automobile

 dealership agreement that had expired prior to the plaintiff filing a demand for

 arbitration of the parties’ dispute. 307 F.3d 601 (7th Cir. 2002). In reversing an order

 compelling arbitration, the appellate court stated, “[A] contract that by its own terms

                                              5
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 7Page
                                               Filed 12/05/19   of 236PageID:
                                                                      of 22 101



 expired in 1999 cannot possibly be the basis of the parties’ current dealership

 arrangement, and thus the termination of the current relationship cannot, at least

 absent additional evidence, be said to relate in any way to the expired contract.” Id. at

 604.

        Grant also cites language of Honeywell International, Inc., v. National Labor

 Relations Board, where the court stated, “Parties are free to draft a contract agreeing to

 resolve postexpiration disputes through arbitration; absent such agreement, however,

 arbitration is not available.” 253 F.3d 125, 135 (D.C. Cir. 2001). That case also involved

 an expired collective bargaining agreement, where the court held employees who were

 terminated after the agreement’s expiration could not pursue arbitration under the

 agreement.

        TMA argues the cases on which Grant relies are distinguishable because those

 cases involved disputes arising only after contract expiration and Grant’s claims allege

 discrimination during the term of the Agreement. TMA points to Koch v. Compucredit

 Corp., which cited Litton for a presumption in favor of postexpiration arbitration

 “unless negated expressly or by clear implication.” 543 F.3d 460, 465 (8th Cir. 2008).

 Grant does not challenge conduct subsequent to termination of the Agreement. Though

 raising his claims only after termination of the Agreement, he alleges discrimination

 while the Agreement was in effect.

        Additionally, Grant points to paragraph 12 of the Agreement, which prohibits him

 from taking certain actions after termination of the Agreement; specifically, it prohibits

 his solicitation of TMA’s customers or use of TMA’s proprietary or confidential

 information for a period of twelve months after termination of the Agreement. (Doc. 40-

                                              6
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 8Page
                                               Filed 12/05/19   of 237PageID:
                                                                      of 22 102



 3, p. 5). Grant argues specification of some post-termination obligations negates

 continuation of non-specified obligations after termination of the Agreement. (Doc. 47,

 p. 10). Grant cites no authority supporting that argument.

        As TMA asserts, application of the rule Grant urges would result in no

 employment dispute being subject to arbitration after termination of the employment

 unless explicitly provided for in an employment agreement. As cases discussed below

 make clear, that is not the law.

 2.     Scope of the Arbitration Clause

        Because his rights under statutory anti-discrimination laws arise independently

 of the Agreement, Grant contends his claims do not “relate to” the Agreement or to the

 “obligations arising there under” and are therefore are not within the scope of the

 arbitration clause. He argues the Agreement focuses on constraints on his conduct,

 rather than on TMA’s conduct, and the Agreement addresses TMA’s rights to sue him

 for any violations but does not address any rights he may have to sue TMA. Id. at 14-15.

        Grant cites Zetor North American, Inc., v. Rozeboom, where the court interpreted

 an arbitration clause with language somewhat similar to that of the Agreement. 861 F.3d

 807 (8th Cir. 2017). The Zetor arbitration clause applied to “any controversy arising out

 of or relating to” an agreement settling a trademark infringement claim. Id. at 808. Six

 years after the settlement, the same parties had another trademark infringement

 dispute. In upholding the district court’s denial of a motion to compel arbitration based

 on the settlement agreement, the Eighth Circuit described the second dispute as similar

 to that which led to the settlement agreement but involving allegations that rested on

 independent trademark infringement grounds. Because the settlement agreement

                                             7
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 9Page
                                               Filed 12/05/19   of 238PageID:
                                                                      of 22 103



 related only to conduct occurring before its effective date, the court concluded the

 second dispute did not “touch matters covered by the arbitration provision” of the

 settlement agreement. Id. at 811. Though the language of the Zetor arbitration clause is

 similar to that of the Agreement, Zetor is readily distinguishable because its facts are not

 similar to those of this case.

        In Gilmer v. Interstate/Johnson Lane Corp., the Supreme Court addressed the

 scope of an arbitration clause in a securities representative application. 500 U.S. 20

 (1991). The plaintiff’s employer required the plaintiff to be registered as a securities

 representative, and the registration application included an agreement to arbitrate “any

 dispute, claim or controversy” arising between the plaintiff and his employer. Id. at 23.

 The plaintiff later alleged his employment was terminated in violation of the Age

 Discrimination in Employment Act (ADEA), and the court concluded his ADEA claim

 was subject to the application’s arbitration clause. The Supreme Court stated, “Although

 all statutory claims may not be appropriate for arbitration, ‘[h]aving made the bargain

 to arbitrate, the party should be held to it unless Congress itself has evinced an intention

 to preclude a waiver of judicial remedies for the statutory rights at issue.’” Id. at 26

 (citation omitted). The burden is on the plaintiff to show Congress intended to preclude

 a waiver of a judicial forum for his statutory discrimination claims. Id. (citing

 Shearson/Am. Express, Inc. v. McMahon, 428 U.S. 220, 227 (1987).

        Subsequent to Gilmer, courts have routinely found other statutory employment

 discrimination claims subject to arbitration. See Webb v. Oaktree Med. Ctr., P.C., No.

 3:18-cv-00924-JMC, 2018 WL 3153614 (D.S.C. June 28, 2018) (Title VII pregnancy

 discrimination claim subject to arbitration under agreement applying to “[a]ny

                                               8
Case 3:20-cv-04684-BRM-LHG   Document
       Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                  Document   56 07/13/20  Page 10
                                                 Filed 12/05/19   of 23
                                                                Page  9 PageID:
                                                                        of 22   104




  controversy, dispute, or disagreement arising out of or relating to” employment

  agreement); Giddings v. Media Lodge, Inc., 320 F. Supp. 3d 1064 (D.S.D. 2018)

  (Uniformed Services Employment and Reemployment Rights Act claim arbitrable under

  clause applying “[i]n the event any disagreement arises” under the employment

  agreement); Hull v. NCR Corp., 826 F. Supp. 303 (E.D. Mo. 1993) (Title VII claim

  subject to arbitration under clause applying to “[a]ny controversy or claim arising out of

  or relating to” employment contract).

         The Webb decision does not address whether the plaintiff was still employed by

  the defendant at the time of her Title VII claim. But Gilmer, Hull, and Giddings all

  involved discrimination claims asserted after termination of employment and

  presumably after termination of the respective employment agreements which included

  arbitration clauses. Grant’s assertion that he is not bound by the arbitration clause

  because the Agreement has expired is inconsistent with those cases.

         Grant has not shown Congress intended to preclude waiver of a judicial forum for

  his statutory anti-discrimination claims. In this court’s opinion, Grant’s statutory claims

  fall within the scope of the arbitration clause of the Agreement.

  3.     Exclusion of Equitable Relief

         There is no question Grant seeks equitable remedies—injunctive relief, backpay,

  and front pay—as well as legal remedies. The Agreement’s arbitration clause states, “[A]

  party may have recourse to the courts for equitable relief.” (Doc. 40-3, p. 8). Grant

  argues that clause was intended to mean “efforts to obtain” equitable relief are excluded

  from arbitration. Since the arbitration clause refers to rules of the AAA, and since AAA’s

  Employment Rules allow an arbitrator to issue temporary and permanent equitable

                                               9
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 11
                                               Filed 12/05/19    of 23
                                                              Page   10PageID:
                                                                       of 22 105



  relief, Grant contends “there would be no reason to provide ‘recourse to the courts for

  equitable relief’ unless the parties intended to exclude suits for equitable relief from

  arbitration.” (Doc. 47, p. 12).

         TMA, on the other hand, argues the potential for equitable remedies does not

  make Grant’s claims non-arbitrable. TMA argues the threshold question of whether

  discrimination occurred is to be decided by an arbitrator and, if an arbitrator decided in

  Grant’s favor on the threshold question, his entitlement to equitable remedies could

  then be decided by the court. Alternatively, if Grant’s requests for equitable remedies

  were viewed as equitable claims, TMA contends they should be stayed pending

  resolution of the claims for legal remedies. (Doc. 48, p. 11).

         The Supreme Court has directed rigorous enforcement of arbitration agreements,

  “even if the result is ‘piecemeal’ litigation.” Dean Witter Reynolds, Inc., v. Byrd, 470 U.S.

  213, 221 (1985). And the Eighth Circuit has stated arbitrability is generally not

  dependent on the remedies requested. Meierhenry Sargent LLP v. Williams, 915 F.3d

  507, 511 (8th Cir. 2019); AgGrow Oils, LLC, v. Nat’l Union Fire Ins. Co. of Pittsburgh,

  Pa., 242 F.3d 777, 783 (8th Cir. 2001). TMA cites decisions of several district courts in

  which claims not subject to arbitration were stayed pending arbitration of related

  claims. See, e.g., Qualls v. EOG Res., Inc., Civil Action H-18-166, 2018 WL 2317718 (S.D.

  Tex. May 22, 2018); Shepardson v. Adecco USA, Inc., No. 15-cv-05102-EMC, 2016 WL

  1322994 (N.D. Cal. Apr. 5, 2016).

         Grant has not cited any decisions interpreting similarly worded arbitration

  clauses to exclude any claim seeking equitable remedies from an arbitration agreement.

  In this court’s opinion, the arbitration clause’s reference to “recourse to the courts for

                                               10
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 12
                                               Filed 12/05/19    of 23
                                                              Page   11PageID:
                                                                       of 22 106



  equitable relief” does not render Grant’s individual claims nonarbitrable. Rather, this

  court interprets it to mean Grant will have recourse to seek equitable relief in this court

  if an arbitrator finds in his favor on his statutory discrimination claims.

         In this court’s opinion, Grant’s individual discrimination claims are within the

  scope of the Agreement’s arbitration clause, and those claims should be stayed while

  arbitration proceeds.

  4.     Arbitration of Class-Wide Claims

         TMA asserts the question of arbitrability of class-wide claims under the

  Agreement lies with the court. Eighth Circuit law supports that position, unless the

  parties to an arbitration agreement have “clearly and unmistakably” delegated the

  question to an arbitrator. Catamaran Corp. v. Towncrest Pharmacy, 864 F.3d 966 (8th

  Cir. 2017). In finding the parties had not delegated the question to the arbitrator, the

  court explained:

                 Incorporation of AAA Rules by reference is insufficient evidence that
         the parties intended for an arbitrator to decide the substantive question of
         class arbitration. When dealing with class arbitration, we seek clear and
         unmistakable evidence of an agreement to arbitrate the particular question
         of class arbitration. The risks incurred by defendants in class arbitration (bet-
         the-company stakes without effective judicial review, loss of confidentiality)
         and the difficulties presented by class arbitration (due process rights of
         absent class members, loss of speed and efficiency, increase in costs) all
         demand a more particular delegation of the issue than we may otherwise
         deem sufficient in bilateral disputes.

  Id. at 973 (citations omitted). Grant asserts a recent Supreme Court case abrogated

  Catamaran.2 But Grant does not contend the question of class-wide arbitration has been


         2
         After Lamps Plus was decided, TMA asserted it controlled disposition of the
  motion to compel arbitration, (Doc. 50), and Grant maintained his position that the
  Agreement unambiguously permitted class arbitration, (Doc. 51, p. 4). In a

                                                11
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 13
                                               Filed 12/05/19    of 23
                                                              Page   12PageID:
                                                                       of 22 107



  delegated to the arbitrator under the Agreement. (Doc. 47, p. 8 n.1).

         Grant contends the Agreement contemplates class-wide arbitration because it

  provides for application of rules of the AAA, and AAA’s rules permit a party to pursue

  class-wide claims in arbitration. (Doc. 47, p. 15). As exhibits to his responsive brief,

  Grant submitted two sets of AAA’s rules—Employment Arbitration Rules and Mediation

  Procedures, (Doc. 47-1), and Supplementary Rules for Class Arbitrations, (Doc. 47-2).

  Grant describes the Supplementary Rules as providing a “sophisticated mechanism for

  when and how to administer a class arbitration, which are fully incorporated into the

  parties’ agreement.” (Doc. 47, p. 16). Grant argues (1) TMA agreed to application of the

  AAA rules by virtue of the Agreement’s reference to those rules, (2) the Supplemental

  Rules were in effect prior to the Agreement’s effective date and TMA thus should have

  been aware of them, and (3) TMA could have exempted application of the

  Supplementary Rules when drafting the Agreement had it desired to exempt class-wide

  claims from arbitration.

         The Agreement does not specify which of AAA’s sets of rules apply. The

  Employment Arbitration Rules state, “The parties shall be deemed to have made these

  rules a part of their arbitration agreement whenever they have provided . . . for




  supplemental brief filed immediately after the Lamps Plus decision, TMA referenced a
  dissenting Lamps Plus opinion which suggested an arbitration agreement’s
  incorporation of AAA’s rules was sufficient reason to find the agreement ambiguous on
  the question of class-wide arbitrability. (Doc. 50, p. 3). Grant responded, contending
  TMA had erroneously asserted Lamps Plus “somehow ruled that an agreement
  incorporating the AAA Rule is ambiguous as to the availability of class arbitration.”
  (Doc. 51, p. 3). This court does not interpret Lamps Plus to have determined how
  incorporation of AAA’s rules should be viewed and does not interpret TMA’s brief to
  have asserted otherwise.

                                               12
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 14
                                               Filed 12/05/19    of 23
                                                              Page   13PageID:
                                                                       of 22 108



  arbitration by the AAA of an employment dispute without specifying particular rules.”

  (Doc. 47-1, p. 11). The parties do not dispute application of the AAA Employment Rules.

  As to AAA’s Supplementary Rules, the court notes those rules include the following

  language:

         Upon appointment, the arbitrator shall determine as a threshold matter, in
         a reasoned, partial final award on the construction of the arbitration clause,
         whether the applicable arbitration clause permits the arbitration to proceed
         on behalf of or against a class (the “Clause Construction Award”). The
         arbitrator shall stay all proceedings following the issuance of the Clause
         Construction Award for a period of at least 30 days to permit any party to
         move a court of competent jurisdiction to confirm or to vacate the Clause
         Construction Award. Once all parties inform the arbitrator in writing during
         the period of the stay that they do not intend to seek judicial review of the
         Clause Construction Award, or once the requisite time period expires without
         any party having informed the arbitrator that it has done so, the arbitrator
         may proceed with the arbitration on the basis stated in the Clause
         Construction Award. If any party informs the arbitrator within the period
         provided that it has sought judicial review, the arbitrator may stay further
         proceedings, or some part of them, until the arbitrator is informed of the
         ruling of the court.

  (Doc. 47-2, pp. 4-5). At first glance, this rule might appear contrary to the principle that

  arbitrability of class-wide claims is decided by the court rather than by the arbitrator.

  But the rule’s procedure for the parties to bring a judicial challenge to an arbitrator’s

  decision on arbitrability alleviates that concern. The AAA rule continues:

         In construing the applicable arbitration clause, the arbitrator shall not
         consider the existence of these Supplementary Rules, or any other AAA rules,
         to be a factor either in favor of or against permitting the arbitration to
         proceed on a class basis.

  Id. at 5. Since an arbitrator is not to construe existence of the Supplementary Rules as

  favoring or disfavoring arbitration on a class basis, and since the Agreement provides

  for application of AAA’s rules, the court should follow the same interpretation. Thus, in




                                               13
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 15
                                               Filed 12/05/19    of 23
                                                              Page   14PageID:
                                                                       of 22 109



  this court’s opinion, existence of the Supplementary Rules governing class arbitration is

  not to be considered in determining whether the parties agreed to class arbitration.

  5.     Lamps Plus, Inc., v. Varela

         TMA asserts the Supreme Court’s recent decision in Lamps Plus controls the

  question of availability of class-wide arbitration. Varela, a Lamps Plus employee, filed a

  putative class action, alleging state and federal claims on behalf of employees whose tax

  information had been compromised when a hacker improperly obtained employees’

  personal information from Lamps Plus. Varela’s employment agreement included an

  arbitration clause which did not specifically address class-wide arbitration.3 The district

  court authorized class-wide arbitration. The Ninth Circuit affirmed, reasoning the

  arbitration agreement was ambiguous on the question of class-wide arbitration and

  construing the ambiguity against the employer as drafter of the agreement under the

  state law doctrine of contra proferentem.

         The Supreme Court reversed the decision of the Ninth Circuit, holding, “Courts

  may not infer from an ambiguous agreement that parties have consented to arbitrate on

  a classwide basis. The doctrine of contra proferentem cannot substitute for the requisite

  affirmative ‘contractual basis for concluding the part[ies] agreed to [class arbitration].’”

  Id. at 1419 (quoting Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 684

  (2010)). The majority described its decision as “far from [a] watershed,” but instead as

  consistent with “a long line of cases holding that the FAA provides the default rule for


         3
          The Lamps Plus arbitration provision stated “any and all disputes, claims or
  controversies arising out of or relating to[] the employment relationship between the
  parties[] shall be resolved by final and binding arbitration.” Lamps Plus, 139 S. Ct. at
  1427 (Sotomayor, J., dissenting).

                                               14
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 16
                                               Filed 12/05/19    of 23
                                                              Page   15PageID:
                                                                       of 22 110



  resolving certain ambiguities in arbitration agreements” and consistent with repeated

  holdings that ambiguity about the scope of an arbitration agreement must be resolved in

  favor of arbitration. Id. at 1418.

         Subsequent to Lamps Plus, a number of district courts have interpreted it in the

  manner TMA suggests. Within this circuit, a recent decision rejected the argument that

  Lamps Plus precluded assignment of an agreement to arbitrate:

         In Lamps Plus, the Supreme Court held that the FAA bars a court order
         compelling class arbitration if the arbitration agreement is ambiguous about
         the availability of class arbitration. Emphasizing the difference between class
         wide arbitration and individual arbitration the Court concluded that the
         statute requires more than ambiguity to ensure that the parties “actually
         agreed to arbitrate on a classwide basis.” Lamps Plus, Inc. v. Varela, 139 S. Ct.
         1407, 1415 (2019) (“Class arbitration is not only markedly different from the
         ‘traditional individualized arbitration’ contemplated by the FAA, it also
         undermines the most important benefits of that familiar form of arbitration.
         (citations omitted). The statute therefore requires more than ambiguity to
         ensure that the parties actually agreed to arbitrate on a classwide basis.”

  Campbell v. Jacob, Nos. 4:19-cv-179-JM, 5:19-cv-105, 4:19-cv-208, and 4:19-cv-267,

  2019 WL 4284106, at *2 (E.D. Ark. Sept. 10, 2019).4

         Morgan, a putative class action under the Fair Labor Standards Act (FLSA),

  addressed whether the employer had waived its right to compel arbitration by engaging

  in litigation activities and delaying its assertion of a right to compel arbitration. 2019

  WL 5089205. The employer argued the recent Lamps Plus decision should be

  considered justification for its delay. The district court rejected that argument:




         4
          See also Campbell v. Jacob, Nos. 4:19-cv-179-JM, 5:19-cv-105, 4:19-cv-208, and
  4:19-cv-267, 2019 WL 42674876, at *2 (E.D. Ark. Sept. 9, 2019) (consolidated case);
  Campbell v. Jacob, Nos. 4:19-cv-179-JM, 5:19-cv-105, 4:19-cv-208, and 4:19-cv-267,
  2019 WL 4020690, at *2 (E.D. Ark. Aug. 26, 2019) (consolidated case).

                                                15
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 17
                                               Filed 12/05/19    of 23
                                                              Page   16PageID:
                                                                       of 22 111



         In Lamps Plus, the court explained, “In Stolt-Nielsen S.A. v. AnimalFeeds
         Int’l Corp., we held that a court may not compel arbitration on a classwide
         basis when an agreement is ‘silent’ on the availability of such arbitration.”
         The Court then held that an “ambiguous” arbitration agreement cannot
         provide the necessary “contractual basis” for compelling class arbitration,
         adding that this was a “a conclusion that follows directly from our decision
         in Stolt-Nielsen.” In this case, the arbitration agreement between Sundance
         and Morgan is not simply “ambiguous,” but “silent” on the availability of
         arbitration of class claims. Certainly, Sundance has not shown, and the court
         has not found, anything in the arbitration agreement creating such an
         ambiguity. Thus, the ability to arbitrate individual claims, but not class
         claims, was apparent at the time Morgan filed this action in light of the
         decision in Stolt-Nielsen.

  Id. at *7 (citations omitted). The court denied the motion to compel arbitration, finding

  the employer had waived its right to compel arbitration by engaging in litigation

  activities prior to asserting a right to compel arbitration.5

         In Reynosa-Juarez v. Accountable Healthcare Staffing, Inc., the plaintiff

  contended she was entitled to bring class-wide claims under the FLSA despite the

  holding in Lamps Plus, arguing the arbitration clause between the parties “prohibits any

  limitation on her 29 U.S.C. § 216(b) statutory right to bring a collective action because

  the [American Health Lawyers Association (AHLA)] Arbitration Rules that govern the

  agreement provide ‘the arbitrator must disregard any contract provision that purports to

  limit the employee’s statutory rights or remedies.’” No. 5:18-cv-06302-EJD, 2019 WL

  5814653, at *7 (N.D. Cal. Nov. 7, 2019). The court rejected the plaintiff’s argument for

  two reasons:




         5
            Grant does not contend TMA waived its right to compel arbitration by engaging
  in litigation prior to filing this motion. This court notes the extent of TMA’s litigation
  activity was significantly more limited than that described in Morgan and was likely
  insufficient to be considered a waiver of its right to compel arbitration.

                                                16
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 18
                                               Filed 12/05/19    of 23
                                                              Page   17PageID:
                                                                       of 22 112



        First, this contradicts Lamps Plus reasoning that a court may not “infer from
        an ambiguous agreement that parties have consented to arbitrate on a
        classwide basis.” 139 S. Ct. at 1419. Thus, any ambiguity resulting from the
        AHLA Arbitration Rules “cannot substitute for the requisite affirmative
        contractual basis for concluding that the part[ies] agreed to [class
        arbitration].” Id. (quotation marks and citation omitted) (alteration in
        original). Second, a court in this District recently considered this argument
        and concluded class arbitration was not available because “[a] class action is
        a procedural device, not a claim for relief.” Hernandez v. San Gabriel Temp.
        Staffing Servs., LLC, 2018 WL 1582914, at *7 (N.D. Cal. Apr. 2, 2018); see
        also Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1618 (2018) (“In another
        contextual clue, the employees’ underlying causes of action arise . . . under
        the Fair Labor Standards Act, which permits the sort of collective action the
        employees wish to pursue here. Yet they do not suggest that the FLSA
        displaces the Arbitration Act, presumably because the Court has held that an
        identical collective action scheme does not prohibit individualized arbitration
        proceedings.” (citation omitted)).

  Id.

        In another post-Lamps Plus case, Yu v. Volt Information Sciences, Inc., the

  plaintiff argued “the AAA employment rules, which the parties’ arbitration provision

  incorporates, anticipate and permit collective-action arbitration.” No. 19-cv-01981-LB,

  2019 WL 3503111, at *7 (N.D. Cal. Aug. 1, 2019). The court noted the plaintiff did not

  support his argument with any citation to AAA rules but assumed he referred to AAA’s

  Supplementary Rules for class-wide arbitration. The court stated:

        The supplementary rules expressly state, however, that “[i]n construing the
        applicable arbitration clause, the arbitrator shall not consider the existence
        of these Supplementary Rules, or any other AAA rules, to be a factor either
        in favor of or against permitting the arbitration to proceed on a class basis.”
        Courts have rejected the proposition that the existence of these
        supplementary rules evinces an agreement to submit to class arbitration.
        Reed Elsevier, Inc. v. Crockett, 734 F.3d 594, 599-600 (6th Cir. 2013) (noting
        that “the [AAA’]s Supplemental Rules expressly state that one should ‘not
        consider the existence of these Supplementary Rules, or any other AAA
        rules[’]” in rejecting argument that parties agreed to class arbitration);
        accord, e.g., Cobarruviaz v. Maplebear, Inc., 143 F. Supp. 3d 930, 945-46
        (N.D. Cal. 2015) (generally same) (citing cases).



                                              17
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 19
                                               Filed 12/05/19    of 23
                                                              Page   18PageID:
                                                                       of 22 113



  Id. (footnote omitted).

         In this court’s opinion, under Stolt-Nielsen and Lamps Plus, the Agreement

  excludes class-wide arbitration. The Agreement is silent on the availability of arbitration

  of class-wide claims, and reference to the AAA rules does not constitute an affirmative

  contractual basis for concluding the parties agreed to class-wide arbitration.

  6.     Prospective Waiver of Federal Rights

         Finally, Grant contends interpreting the Agreement to exclude class-wide

  arbitration would result in an impermissible prospective waiver of federal rights to

  assert pattern-or-practice discrimination claims under Title VII and § 1981. He asserts a

  “prospective waiver of pattern-or-practice rights” would violate two recognized

  doctrines—substantive waiver and effective vindication—that invalidate arbitration

  agreements that result in waivers of federal rights. (Doc. 47, p. 18).

         The Supreme Court addressed the substantive waiver doctrine in 14 Penn Plaza

  LLC v. Pyett, rejecting earlier case law that suggested a decision to arbitrate statutory

  discrimination claims was tantamount to a substantive waiver of federal anti-

  discrimination rights:

                The Court [of Appeals] was correct in concluding that federal
         antidiscrimination rights may not be prospectively waived, but it confused an
         agreement to arbitrate those statutory claims with a prospective waiver of the
         substantive right. The decision to resolve ADEA claims by way of arbitration
         instead of litigation does not waive the statutory right to be free from
         workplace age discrimination; it waives only the right to seek relief from a
         court in the first instance. This “Court has been quite specific in holding that
         arbitration agreements can be enforced under the FAA without contravening
         the policies of congressional enactments giving employees specific protection
         against discrimination prohibited by federal law.”

  556 U.S. 247, 265-66 (2009) (citations omitted).



                                               18
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 20
                                               Filed 12/05/19    of 23
                                                              Page   19PageID:
                                                                       of 22 114



         As to the effective vindication doctrine, the Supreme Court has explained:

                 The “effective vindication” exception to which respondents allude
         originated as dictum in Mitsubishi Motors [Corp. v. Soler Chrysler-Plymouth,
         Inc., 473 U.S. 614], where we expressed a willingness to invalidate, on “public
         policy” grounds, arbitration agreements that “operat[e] . . . as a prospective
         waiver of a party’s right to pursue statutory remedies.” Dismissing concerns
         that the arbitral forum was inadequate, we said that “so long as the
         prospective litigant effectively may vindicate its statutory cause of action in
         the arbitral forum, the statute will continue to serve both its remedial and
         deterrent function.” Subsequent cases have similarly asserted the existence
         of an “effective vindication” exception, but have similarly declined to apply
         it to invalidate the arbitration agreement at issue.

                 And we do so again here. As we have described, the exception finds its
         origin in the desire to prevent “prospective waiver of a party’s right to pursue
         statutory remedies.” That would certainly cover a provision in an arbitration
         agreement forbidding the assertion of certain statutory rights. And it would
         perhaps cover filing and administrative fees attached to arbitration that are
         so high as to make access to the forum impracticable. But the fact that it is
         not worth the expense involved in proving a statutory remedy does not
         constitute the elimination of the right to pursue that remedy. The class-
         action waiver merely limits arbitration to the two contracting parties. It no
         more eliminates those parties’ right to pursue their statutory remedy than did
         federal law before its adoption of the class action for legal relief in 1938. Or,
         to put it differently, the individual suit that was considered adequate to
         assure “effective vindication” of a federal right before adoption of class-action
         procedures did not suddenly become “ineffective vindication” upon their
         adoption.

  Am. Express Co. v. Italian Colors Rest., 570 U.S. 228, 235-37 (2013) (footnotes and

  citations omitted).

         Grant argues, in essence, that a pattern-or-practice employment discrimination

  claim is a cause of action distinct from other discrimination claims. But, in actuality, a

  pattern-or-practice claim is distinguished from other discrimination claims only in that

  it involves evidence of a pattern or practice of discrimination. As the Second Circuit

  discussed:




                                                19
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 21
                                               Filed 12/05/19    of 23
                                                              Page   20PageID:
                                                                       of 22 115



           [Plaintiff] contends, and the district court agreed, that individual arbitration
           would preclude her from vindicating her right to bring a substantive “pattern-
           or-practice” claim under Title VII. But such a right does not exist. In Chin v.
           Port Authority of New York, 685 F.3d 135 (2d Cir. 2012), we concluded that
           in Title VII jurisprudence “pattern-or-practice” simply refers to a method of
           proof and does not constitute a “freestanding cause of action.” 685 F.3d at
           148, n.8. In so doing, we joined the Fifth Circuit which reached the same
           conclusion. See Celestine v. Petroleos de Venezuella SA, 266 F.3d 343, 355
           (5th Cir. 2001) (“A pattern or practice case is not a separate and free-standing
           cause of action . . . but is really merely another method by which disparate
           treatment can be shown”). Our conclusion was based on the Supreme Court’s
           observation in Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 343, 97
           S. Ct. 1843, 52 L. Ed. 2d 396 (1977), that references to “pattern-or-practice”
           in the statute do not confer a particular right per se—rather they enable the
           government to enforce Title VII on behalf of groups of employees by alleging
           a “regular procedure or policy” of unlawful employment discrimination under
           § 2000e-2. 431 U.S. at 360, 97 S. Ct. 1843. Moreover, we also recognized that
           the pattern-or-practice method of proof had, in the past, been viewed as “no
           more than an application of the McDonnell Douglas “burden-shifting
           framework” to claims brought either by the government on behalf of a group
           of employees or by class plaintiffs. [Chin,] 685 F.3d at 147-148.

  Parisi v. Goldman, Sachs & Co., 710 F.3d 483, 487-88 (2d Cir. 2013). As the Second

  Circuit noted, the Fifth Circuit reached the same conclusion in Celestine, and other

  circuits have also done so. See Semsroth v. City of Witchita, 304 F. App’x 707, 716-17

  (10th Cir. 2008) (citing cases from the Fourth, Sixth and Seventh Circuits); see also

  EEOC v. JBS USA, LLC, No. 8:10CV000318, 2012 WL 12898225, at *4 (D. Neb. Sept.

  28, 2012) (noting the majority of courts have found that individual plaintiffs cannot

  bring a pattern-or-practice claim).

           Grant’s contention that interpreting the Agreement to exclude class-wide

  arbitration would violate the doctrines of substantive waiver and effective vindication is

  not supported by the case law. Since a distinct pattern-or-practice claim is not

  cognizable, excluding class-wide arbitration would not result in waiver of a substantive

  right.

                                                 20
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 22
                                               Filed 12/05/19    of 23
                                                              Page   21PageID:
                                                                       of 22 116



         As discussed above, the question of class-wide arbitration is to be decided by the

  court. This court recommends the district judge conclude the Agreement excludes class-

  wide arbitration and further recommends TMA’s motion to dismiss the putative class-

  wide claims be granted.

  7.     Grant’s Motion to Amend the Complaint

         Grant seeks leave to amend his complaint to add a second plaintiff, to add factual

  allegations as to the proposed second plaintiff, and to join the second plaintiff in the

  three claims alleged in Grant’s complaint. (Doc. 52). TMA opposes the motion. (Doc.

  53). In the event TMA’s motion to compel arbitration is granted, however, Grant states

  “denying leave to add [the second plaintiff’s] claims would be appropriate so he can

  refile elsewhere.” (Doc. 54, p. 4).

         If the district judge grants the motion to compel arbitration and stays the case

  while Grant’s individual arbitration proceeds, the district judge should deny leave to

  amend the complaint per the statement in Grant’s reply brief. If the district judge denies

  the motion to compel arbitration, this court will then address Grant’s motion to amend

  the complaint.

                                         Conclusion

         Standards of Rule 56 apply to TMA’s motion to compel arbitration. There are no

  genuine issues of fact material to the questions of arbitrability of either the individual or

  class-wide discrimination claims. TMA is therefore entitled to judgment as a matter of

  law compelling arbitration of Grant’s individual claims, and the case should be stayed to

  allow individual arbitration to proceed. TMA is also entitled to judgment as a matter of

  law dismissing claims for class-wide arbitration. If the district judge adopts this

                                               21
Case 3:20-cv-04684-BRM-LHG  Document
      Case 3:18-cv-00171-PDW-ARS     9-2 Filed
                                 Document  56 07/13/20   Page 23
                                               Filed 12/05/19    of 23
                                                              Page   22PageID:
                                                                       of 22 117



  recommendation, the district judge should deny Grant’s motion to amend the

  complaint.

         Dated this 5th day of December, 2019.

                                                              /s/ Alice R. Senechal
                                                              Alice R. Senechal
                                                              United States Magistrate Judge


                               NOTICE OF RIGHT TO OBJECT6

         Pursuant to Local Civil Rule 72.1(D)(3), any party may object to this Report and

  Recommendation by filing with the Clerk of Court no later than December 19, 2019, a

  pleading specifically identifying those portions of the Report and Recommendation to

  which objection is made and the basis of any objection. Any responses to objections are

  due by December 30, 2019. Failure to object or to comply with this procedure may

  forfeit the right to seek review in the Court of Appeals.




         6
             See Fed. R. Civ. P. 72(b); D.N.D. Civ. L.R. 72.1.

                                                 22
